DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate claims
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 , & 22   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin ( US Pub no. 2020/0075670 A1)
Regarding claim 1, Lin  et al discloses magnetic memory device (fig. 2) comprising: a first spin-orbit torque  induction structure(230), the first SOT induction structure (230)comprising a Hall metal [0025]having perpendicular magnetic anisotropy, the first SOT induction structure (230)comprising alternating metal layers of a first metal (230HM)and a second metal(230MI)[0031-0032], the first metal comprising a non-ferromagnetic metal (230HM)and the second metal (230MI)comprising cobalt[0034-0035], the first SOT induction structure(230) free from a seed layer(fig. 2); a first magnetic tunnel junction (MTJ) stack (112/114/116)disposed over the first SOT induction structure(230)[0021] fig. 2; a first conductive line (846)coupled to a first side of the first SOT induction structure(230)[0059]; and a second conductive line(886) coupled to a second side of the first SOT induction structure(230) [0059]fig.8e.
Regarding claim 3, Lin et al discloses wherein a bottom layer (230 HM)of the first metal has a greater thickness[0062] than a second layer (230MI Co/Pt)of the first metal [0035], a first layer (Co) of the second metal interposed between the bottom layer  230 HM(Pt) and the second layer (Pt of Co/Pt) [0035] .
Regarding claim 4, Lin et al discloses  wherein the first metal(230HM) has a first lattice constant and the second metal(230MI) has a second lattice constant, wherein the first lattice constant and the second lattice constant are different[0034].
Regarding claim 22, Lin et al discloses wherein the free layer of the MTJ stack (116/114/112)is configured to be switchable by passing a current through the first SOT induction structure (130/230)and without applying an external field[0025][0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pub no. 2020/0075670 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1).

Regarding claim 6, Lin et al discloses all the claim limitations of claim 1 but fails to teach a spacer layer interposed between the first SOT induction structure and the first MTJ stack.
However, Mihajlovic et al discloses a spacer layer(214)
interposed between the first SOT induction structure(220) and the first MTJ stack(MTJ)[0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Mihajlovic et  al to provide decoupling between the free layer and spin swapping layer.
Regarding claim 7, Mihajlovic et al discloses wherein the spacer layer (214)comprises a metal [0043]
Regarding claim 8, Mihajlovic et al discloses wherein the spacer layer (214)comprises Platinum [0043].
Regarding claim 9, Lin et al discloses a  magnetic memory device (fig. 2 /fig. 8e)comprising: a first spin-orbit torque (SOT) induction structure (230), the first SOT induction structure(230) comprising a Hall metal[0025], the first SOT induction structure(230) comprising alternating metal layers of a first ferromagnetic material (230 MI)comprising cobalt and a second non-ferromagnetic material(230HM)[0031-0032[0034]]; a magnetic tunnel junction (MTJ) stack (112/114/116)disposed over the first SOT induction structure(230)[0021] fig. 2;a first conductive line (846)coupled to a first side of the first SOT induction structure(230)[0059]; and a second conductive line(886) coupled to a second side of the first SOT induction structure(230)[0059] fig. 8e.
Lin et al fails to teach the MTJ stack comprising a spacer layer interposed between a free layer of the MTJ stack and the first SOT induction structure.
 However, Mihajlovic et al discloses a spacer layer(214)
interposed between the first SOT induction structure(220) and the first MTJ stack(MTJ)[0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Mihajlovic et al to provide decoupling between the free layer and spin swapping layer.

Regarding claim 10, Lin et al discloses  wherein the MTJ stack(112/114/116)
comprises: the free layer(116)[0023], a barrier layer (114)over the free layer(116) [0022], a reference layer (112)over the barrier layer(114) [0022] but fails to teach  a second spacer layer over the reference layer, and a pinned layer over the second spacer layer.
However, Mihajlovic et al discloses a second spacer layer(206) over a reference layer(208), and a pinned layer(PL) over the second spacer layer(206) [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Mihajlovic et al to provide close to zero magnetization.
Regarding claim 12,Lin et al discloses wherein a lattice misfit of the first ferromagnetic material(230 MI) and the second non-ferromagnetic material(230HM)[0034] but fails to teach  is between 6% and 10%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a lattice misfit between 6% and 10% through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pub no. 2020/0075670 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1) as applied to claim 9 and further in view of Yamada ( US Pub no. 2022/0165934 A1)
Regarding claim 13, Lin et al as modified by Mihajlovic et al discloses all the claim limitations of claim 9 but fails to teach wherein the spacer layer has
a shape in top down view which is the same shape as a shape of the first SOT induction
structure.
However, Yamada et al teaches a spacer layer (3)having 
a shape in top down view which is the same shape as a shape of a first SOT induction
structure (60)[0076] fig. 15 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al & Mihajlovic et al with the teachings of Yamada et al to protect underlying layers from process damage.



Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pub no. 2020/0075670 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1)  in view of Ishitani (US Pub no. 20210167278 A1).

Regarding claim 14, Lin et al discloses  a magnetic memory device(fig. 2)  comprising: a first spin-orbit torque (SOT) induction structure(230), the first SOT induction structure(230) comprising a multi-layer Hall metal having perpendicular magnetic anisotropy[0031-0032][0034][0025]; a first magnetic tunnel junction (MTJ) stack(112/114/116) disposed over the first SOT induction structure (230) [0031-0032][0034]. 
Lin et al fails to teach a spacer layer interposed between the first SOT induction structure and the first MTJ stack, the spacer layer having a thickness configured to magnetically decouple the first SOT induction structure from a free layer of the first MTJ stack; a first source/drain of a first transistor coupled to a first side of the first SOT induction structure; and a second source/drain of a second transistor coupled to a second side of the first SOT induction structure.
Mihajlovic et al discloses a spacer layer (214)interposed between a first SOT induction structure (220)and the first MTJ stack(MTJ), the spacer layer(214) having a thickness configured to magnetically decouple the first SOT induction structure from a free layer of the first MTJ stack[0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al with the teachings of Mihajlovic et al  to prevent the free layer and the swapping layer to align.
Lin et al in view of Mihajlovic et al discloses the limitations above but fails to teach a first source/drain of a first transistor coupled to a first side of the first SOT induction structure; and a second source/drain of a second transistor coupled to a second side of the first SOT induction structure.
	Ishitani et al discloses a first source/drain (S/D)of a first transistor (Tr 110)coupled to a first side of a first SOT induction structure(20); and a second source/drain (S/D)of a second transistor (Tr120)coupled to a second side of the first SOT induction structure(20)[0065] fig. 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin et al & Mihajlovic et al with the teachings of Ishitani et al to allow current to flow to the spin orbit torque wiring to allow a spin hall effect to occur.
 	Regarding claim 15, Lin et al discloses wherein the first SOT induction structure (230) comprises alternating metal layers of a first metal (230HM)and a second metal(230MI), wherein a first thickness of the first metal (W)is between 1 nm and 2 nm[0034][0062], and a second thickness of the second metal (if second metal is Co)is between 0.01 nm and 0.7 nm [0035].

Regarding claim 16, Lin et al discloses wherein the first SOT induction
structure (230)comprises: a first metal layer comprising a first metal (230HM, and alternating metal layers of a second metal (230MI (Co/Pt)and a third metal(230MI (Co/Pt) fig. 2, wherein a thickness of each of the alternating metal layers is between 0.01 nm and 2 nm [0035]but fails to teach wherein a thickness of the first metal layer is between 2 nm and 5 nm.  However, in another embodiment, the heavy metal tungsten layer 1020 has a thickness range of 5 angstrom to about 15 angstroms but fails to teach between 2 nm and 5 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness between 2 nm and 5 nm through routine experimentation to optimize SOT effects. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Lin et al discloses  wherein the first metal (230HM-Pt)and the second metal (Pt 230MI of Co/Pt)) are the same material [00234-0035].
Regarding claim 18, Lin et al discloses , wherein the first SOT induction
structure (230)comprises: a first metal layer comprising a first metal (230HM, and alternating metal layers of a second metal (230MI (Co/Pt))and a third metal(230MI(Co/Pt)) fig. 2, wherein a thickness of each of the alternating metal layers is between 0.01 nm and 2 nm [0035] but fails to teach  wherein a thickness of the first metal layer is between 2 nm and 5 nm.  However, in another embodiment, the heavy metal tungsten layer 1020 has a thickness range of 5 angstrom to about 15 angstroms but fails to teach between 2 nm and 5 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness between 2 nm and 5 nm through routine experimentation to optimize SOT effects. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 19, Mihajlovic et al discloses wherein the spacer layer (214)comprises  platinum[0043]
Regarding claim 20,Lin et al discloses wherein the first SOT induction
structure(230) comprises alternating metal layers of a first metal(230HM) and a second metal (230MI), wherein a lattice misfit between the first metal and the second metal [0034] but fails to teach  is between 6% and 10%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a lattice misfit between 6% and 10% through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Lin et al discloses wherein the free layer of the MTJ stack (116/114/112)is configured to be switchable by passing a current through the first SOT induction structure (130/230)and without applying an external field[0025][0027].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US Pub no. 2020/0075670 A1) in view of Mihajlovic ( US Pub no. 2020/0043538 A1)  and Ishitani (US Pub no. 20210167278 A1) as applied to claim 14 and further in view of Swerts ( US Pub no. 2019/0088713 A1).

Regarding claim 23, Lin et al as modified by Mihajlovic et al and Ishitani et al discloses  the spacer layer but fails to teach  comprises magnesium oxide a thickness of the spacer layer is between 6.5 Å and 8.5 Å, wherein when the spacer layer comprises magnesium the thickness of the spacer layer is between 10 Å and 13 Å; wherein when the spacer layer comprises titanium the thickness of the spacer layer is between
6.5 Å and 10Å, and wherein when the spacer layer comprises tungsten the thickness of the spacer layer is between 5 Å and 10 Å.
However, Swerts et al teaches a decoupling layer (118) comprising magnesium oxide, magnesium, titanium or tungsten [0078] but fails to teach a thickness of the spacer layer between 6.5Åand 8.5 Å; between 10 Å and 13 Å; between 6.5 Å and 10 Å; between 5 Å and 10 Å, respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve the thickness between 6.5 Å and 8.5 Å, 10 Å and 13 Å, 6.5 Å and 10 Å, and 5 Å and 10 Å respectively, through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Lin et al, Mihajlovic et al and Ishitani et al with decoupling materials of Swerts et al to enhance perpendicular magnetic anisotropy and provide reliable decoupling and barrier.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813